Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-8, and 11) in the reply filed on 8/29/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tisone (US 20080227663) in view of Furie (US 4,769,320) and further in view of McAndrew (US 20150204866).
 	Applicant’s claim 6 recites:
	A method of preparing the protein chip for detecting abnormal decarboxy prothrombin, the protein chip comprising:
	a plurality of detection subregions are provided on a substrate carrier of the protein chip, 
and each of the detection subregions is configured to detect a serum sample;
each of the detected subregions is provided with a detection spot area and a control spot area, 
the detection spot area has a detection spot formed by spraying a trace of DCP specific antibody,
and the control spot area has a control spot formed by spraying bovine serum albumin,
substances on all the detection spots have the same concentration in the same detection spot area; and
the total amount of DCP specific antibody for forming each of the detection spots is 3 nl, 
and the concentration thereof is 4 mg/ml, 
and the diameter of the detection spot is 0.5-1 mm,
the method comprising:
forming each detection spot by spraying the DCP-specific antibody 6-10 times and spraying 300-500 pL each time.
	
	Tisone discloses the following, which Examiner finds to be relevant to Applicant’s claims. 
Tisone discloses “diagnostic systems and methods and, more particularly, to systems and methods for high speed array printing, hybridization, quantitative development and assaying.” (Para. 0003, emphasis added). 
  	“The working drop volume range suitable for production arrays lies in the range of picoliters to nanoliters which, in certain embodiments, is delivered by non contact methods in order to desirably meet process speeds which are suitable for high production throughputs.” (Para. 0073, emphasis added). 
 	“In some embodiments, to dispense drops in the picoliter volume range, a state of the art technology and product base as available from Scienion AG of Berlin, Germany is utilized to deliver reagent at rates of up to about 5 drops/second using step and repeat indexing methods using bulk dispensing.  In certain embodiments, an on the fly dispensing mode is utilized to increase this 
throughput to about 20 to about 50 depositions per second per dispenser, including all values and sub-ranges therebetween.  In some embodiments, such as on the fly dispensing, the throughput is in the range from about 20 to about 500 depositions per second per dispenser, including all values and sub-ranges therebetween.” (Para. 0074, emphasis added.)
 	“In general, the sciFLEXARRAYER embodiments provide ultra-low volume dispensing systems for R&D and manufacturing.  The sciFLEXARRAYER product lines represent desirable tools for automated ultra-low volume liquid handling of biological samples in diagnostics, genomics and proteomics, among others.” (Para. 0077, emphasis added).
 	“With particular reference to FIG. 1A, the dispensing system or apparatus 400 is a non-contact piezo dispenser for automated ultra-low volume liquid handling.  This system 400 is desirably engineered robustly to handle many delicate substrates, advantageously provides a flexible tool in R&D and/or as reliable workhorse for manufacturing high quality arrays.  Certain embodiments of the system 400 are specifically designed as beneficially providing a versatile tool in R&D.  The dispensing system 400 of some embodiments provides an unsurpassed piezo-dispensing technology affordable, for example, for academic budgets.  High-quality arrays can be desirably loaded, for example, MALDI targets or biosensors, among others, with efficacy.” (Para. 0080, emphasis).
 	“Continuing with a discussion of the product description of the dispensing and arraying system 400, this technology involves an automated piezo driven non-contact dispensing system of ultra-low volumes, which in some embodiments, is specifically designed as economical entry unit for academic and R&D labs.  Certain embodiments of the system 400 comprise an XYZ-stage with spindle drive, a piezo dispensing unit and a precision equipment for liquid handling.  The system 400, in some embodiments, handles volumes from 100 picoliters up to several microliters.  Advantageously, the system 400 is suitable for the production of DNA and protein microarrays, for cell transfection arrays, and for loading Matrix assisted Laser Desorption Ionisation Mass Spectrometry (MALDI-MS) targets or biosensor surfaces, among other features.” (Para. 0081, emphasis added.) 
 	“Embodiments of the system 400 desirably provide a heavy duty design and low maintenance components for long-term use as a flexible and highly dependable tool for drop-on-demand dispensing.” (Para. 0082, emphasis added).
 	“The system 400 advantageously provides several beneficial features and is particularly designed for a number of applications.  These include, without limitation: DNA, protein, glycan arraying and biosensor loading; cell transfection arrays (and arraying); MALDI-MS sample preparation and target 
loading; accurate dilution series or addition of tiny aliquots of and/or to samples; printing chemical libraries; spotting onto customized targets, e.g. disc format (round targets or radial designs); assay development; and microarray-based analysis.” (Para. 0083, emphasis added.) 
 	“A wide variety of software systems may be used to control and coordinate the operation of the dispensing system 400.  Advantageously, some embodiments of the software provide, without limitation: flexible and easy design of chip layout without any or minimal restrictions; programming of individual spotting routines by the user(s); a user friendly interface; and set-up of individual 
user profiles.” (Para. 0086, emphasis).
 	“Embodiments of the dispensing system 400 desirably provide for individual configurations and enhanced versatility.  For example, and without limitation: customization of hardware and software (e.g. environmental controls, software for pattern recognition); camera-based spotting (e.g. calculation of spot positions with guide dots); and barcodes (e.g. for identification and tracking).” (Para. 0087, emphasis added.)  
“With particular reference to FIG. 1B, the dispensing system or apparatus 400' is a non-contact piezo dispenser for automated ultra-low volume liquid handling.  This figure also shows an enlarged view of a dispense head 401 of the system 400' comprising a plurality of dispensing channels or capillaries 402.” (Para. 0088, emphasis added.)
 	“The dispensing system 400' provides a number of benefits and advantages. These include, without limitation: non-contact liquid handling of volumes from picoliter to microliter; the system's precise, robust X-Y magnetic linear stage is fast and maintenance-free; the transferred volume is constant and not affected by the target; non-contact dispensing substantially eliminates or 
reduces risk of contamination; "free-fly" of droplets allows dispensing into small cavities; re-spotting is facilitated by the system's drop-on-demand feature; efficient mixing of reagents is achieved; the dispense head 401 or individual capillaries 402 are easily changeable; exchange of target holders is 
swift and convenient; and the auto-drop function provides for a walk-away system.” (Para. 0089, emphasis added.) 
 	“Advantageously, the system 400' can be efficaciously utilized in a wide variety of applications.  These include, without limitation: DNA, protein, glycan, and cell transfection arrays (and arraying); loading of biosensors; MALDI-MS sample preparation and target loading; accurate dilution series or 
addition of tiny aliquots to (and/or of) sample; printing chemical libraries; spotting onto disc format (round targets) and customized targets; assay improvement and screening assays; and any microarray-based analysis.” (Para. 0090, emphasis added.)
 	“A wide variety of software systems may be used to control and coordinate the operation of the dispensing system 400'.  Advantageously, some embodiments of the software provide, without limitation: a user friendly, straight forward interface; flexible and convenient design of chip layout; no restrictions on target patterns, even radial designs; library of spotting routines (easily customizable); and individual user profiles.” (Para. 0093, emphasis added.)
 	“Embodiments of the dispensing system 400' desirably provide for individual configurations and enhanced versatility.  For example, and without limitation: customization of hardware and software (e.g. environmental controls, software for pattern recognition); connection to external equipment 
(e.g. plate hotels); camera-based spotting (e.g. calculation of spot positions with guide dots); and barcodes (e.g. for identification and tracking).” (Para. 0094, emphasis added.)
 	“In some embodiments, a sciFLEXARRAYER S100 dispensing device ("the S100") available from Scienion AG of Berlin, Germany is utilized for liquid handling operations.  The S100 is advantageously a top level high throughput production device, and provides a high throughput array and biosensor 
production instrument.  Desirably, the S100 meets the high throughput production requirements of most bioarray formats like microtiter plates (MTPs), slides, wafers and a variety of biosensors, among others.” (Para. 0095, emphasis added.)
 	“In embodiments of the S100 sciFLEXARRAYER, the targets are moved towards the dispense head mounted on each S100 portal and between each S100 portal via a conveyer belt.  In some embodiments, each dispense head can be equipped with up to 12 sciSWIFT cartridges or sciDROP dispensers.  Advantageously, this modularity allows the exact configuration of the system to the production volumes required.  Moreover, and desirably, for customer specific applications, 
the system can be modified to meet any request (or a wide range of requests) for a variety of carrier formats.  Additionally, the system can readily be adapted for special requirements, e.g., for software and hardware customization.” (Para. 0096, emphasis added.) 
 	“U.S.  Pat.  No. 6,599,479 B1, the entirety of which is hereby incorporated by reference herein, discloses a multi-channel dispensing head including a plurality of micropipettes, each micropipette having an electrically actuatable trigger device with a ground and signal terminal; and a shared carrier having a plurality of receptacles located in a one- or two-dimensional arrangement and sized and shaped to receive said micropipettes, each receptacle having a ground and signal contact, wherein the ground and signal contacts on the carrier are spaced apart in the direction of a longitudinal axis extending through the respective micropipettes and each of the ground and signal contacts on the carrier contacting the ground and signal terminals of the trigger devices, respectively.  The dispensing head delivers liquid droplets on or into predetermined locations of a target or substrate.” (Para. 
 0098, emphasis added.)
	“Embodiments of the dispensing head 410 and associated components, and other arrangements as disclosed in U.S.  Pat.  No. 6,599,479 B1 offer several advantages.  The multi-channel dispensing head (e.g. dispensing head 410) has a desirably simplified design, which also permits a simplification of 
micropipette actuation depending on the specific micropipette arrangement through the use of, for example, demultiplex technology.  In addition, the simplified structure is easier to manipulate, and, hence, can be positioned more precisely.  Moreover, the arrangement of micropipettes (e.g., on a shared carrier) enhances overall operation relating to an increase in the number of parallel processed substances, thereby desirably resulting in a corresponding time savings.  Also, the multi-channel dispensing head (e.g. dispensing head 410) advantageously enables a substantially fully automatic and reproducible control of dispensing head positioning and micro-drop release times based on 
predetermined program patterns, e.g., using a control computer.” (Para. 0105, emphasis added.)
	“FIG. 2A shows a BioJet Quanti.TM.  dispensing system or apparatus 450 in accordance with certain embodiments.  This quantitative non contact technology couples the BioDot "drop-on-demand" valve with a high resolution syringe pump to meter precise amounts of reagent.  Incorporating the benefits of non-contact dispensing and the ability to program exact drop volumes, results in BioJet 
technology being a flexible and highly accurate technology.” (Para. 0111, emphasis added.)
 	“FIG. 2B shows a BioJet Plus.TM.  dispensing system or apparatus 450' in accordance with certain embodiments.  The proprietary BioJet Plus technology was developed for high speed dispensing.  The technology involves (1) the coupling of a high speed micro solenoid valve with a high resolution syringe pump and (2) synchronization of the dispense system with the movements of the stage.  The result is an extremely fast dispensing system which can deliver volumes from 20 nL to 4 .mu.L in a single drop.  BioJet Plus can work in either an Aspirate/Dispense mode or a Bulk Dispense mode.  The BioJet Plus system can be used to dispense buffers, antibodies, enzymes or cells, among others.  BioJet Plus dispensing is independent of the substrate allowing flexible dispensing to microtiter plates, glass slides or membranes.  BioJet Plus systems are available from compact R&D systems to complete integrated 
manufacturing modules.” (Para. 0113, emphasis added.) 
 	“Some embodiments relate generally to dispensing of fluid droplets and in particular to methods and systems of dispersing, suspending or arranging microfluidic and/or sub-microfluidic volumes of droplets of chemical, biological or other reagents or liquids below the surface of a cover or host fluid using non-contact dispensing for creating an assay or reaction that produces a detectable signal or a by-product such as a harvestable protein crystal.  Advantageously, evaporation of valuable reagents is substantially prevented or reduced.  Another advantage, in the case of miscible reagents, is 
that the drop velocities provide good mixing.  Yet another advantage is that, in the non-contact dispensing scheme, the nozzle or tip is not immersed into the host fluid, thereby facilitating cleaning.” (Para. 0121, emphasis added.)
 	“FIG. 2C is a simplified overview of a dispensing apparatus 508 in accordance with certain embodiments.  The dispensing apparatus 508 is particularly adapted for automated high-speed precision dispensing (and aspirating) of liquids such as chemical and biological reagents, for example, DNA, cDNA, RNA, proteins, peptides, oligonucleotides, other organic or inorganic compounds, among others.” (Para. 0122, emphasis added.)
 	“As shown in FIG. 2C, a substrate or target 511 is mounted on a carrier platform, table or carriage 512 to receive reagent or liquid dispensed from the dispenser 528.  The target 511 can comprise one or more microtiter plates, glass slides, receptive membranes, test strips, or other suitable porous or non-porous targets such as one or more single-well receptacles, vials or tubes.  
The microtiter plates can be configured in 96, 384, 1536 and 2080 well plate formats, among other configurations.” (Para. 0124, emphasis added.) 
“A computer software program is interfaced with the controller 514 (FIG. 2C) to guide dispensing (and/or aspirating) for different modes of operation and different applications.  Preferably, a user-defined text file is created, for example, from a spreadsheet of values or template, with lists of numbers of user-defined dispense volumes of one or more reagents and corresponding coordinates of the dispense (and/or aspirate) operation.  The controller 514 uses this text file data in cooperation with the software program to precisely control and coordinate the operation of the dispensing apparatus 508.” (Para. 0132, emphasis added)).
“Advantageously, the use of such text file control allows high-speed precision dispensing of one or more reagents with a wide dynamic range of dispense volumes in complex combinatorial patterns, ratios and arrays onto or into multiple predetermined locations of a desired target or substrate.  This is particularly advantageous when a large number of permutations of different reagent and permutations of reagent volume ratios are involved.  In such cases, typically, more than one dispenser (see FIGS. 2D and 2E) or a manifold system (see FIG. 2F) or a combination thereof is utilized to facilitate process efficiency.  These multiple dispensers can be operated in parallel or in synchronous coordination. (Para. 0133, emphasis added.)
  	“Referring in particular to FIG. 2C, the skilled artisan will recognize that the hydraulic coupling between the pump 520 and the dispenser 528 of the aspirate-dispense system 508 provides for the situation where the input from the pump 520 exactly equals the output from the dispenser 528 under steady state conditions.  Therefore, the positive displacement system uniquely determines the output volume of the system while the operational dynamics of the dispenser 528 serve to transform the output volume into ejected drop(s) having size, frequency and velocity.” (Para. 0165, emphasis added.)
 	“The modulation mode can advantageously provide high speed dispensing of fluid using small drop sizes.  This provides a robust and accurate delivery of fluid as compared to some lower frequency operations.  This method also allows for selection of parameters that eliminates the need for pressure adjustment to achieve steady state dispensing between desired droplet volume changes.  The 
modulation mode provides robust and accurate delivery of single drops over a wide range of ejected drop volumes, ranging from about 2 nL or less to over 100 nL.” (Para. 0185, emphasis added.)
 	“For some embodiments, the expected or typical range of spots per array for diagnostic applications is in the range from about 10 to about 3000.  In certain embodiments, with the largest number of applications for high volume diagnostics, the expected or typical range of spots per array is in the range from about 100 to about 200 spots or dots per array or lower.” (Para. 0189, emphasis added.)
 	“The spot spacing for these exemplary array substrates 10 allows for the arrays 12 to be desirably made with drop sizes, which in some embodiments are, in the range from about 100 picoliters (pL) to about 50 nanoliters (nL), including all values and sub-ranges therebetween.  In certain embodiments, the drop size or volume is in the range from about 20 picoliters (pL) to about 1 
microliter (.mu.L), including all values and sub-ranges therebetween.  Any of the dispensing techniques taught or suggested herein, among others, may be used to dispense these drop sizes.” (Para. 0201, emphasis added.)
 	“In some embodiments, a solenoid actuated dispensing technology is used to form the arrays 12 by dispensing drop sizes in the nanoliter range, for example, the dispensing systems of FIGS. 2A-2F.  In some embodiments, a piezo or piezoelectric dispensing technology is used to form the arrays 12 by 
dispensing drop sizes in the picoliter range, for example, the dispensing systems of FIGS. 1A-1C.” (Para. 0202, emphasis added.)
 	“FIG. 16 shows a substantially passive or inert substrate structure 80a fabricated in accordance with certain arraying embodiments.  An array 12ad comprising a predetermined or selected arrangement or configuration of dispensed liquid or reagent spots, dots or drops 14ad is formed on a membrane, substrate surface or medium 16ad.  The substrate surface or medium 16ad can 
serve as a carrier or an independent carrier 24ad may be employed with efficacy, as needed or desired.” (Para. 0263.)
 	“FIG. 18 shows a Polymerase Chain Reaction (PCR) adaptable substrate structure or assembly 80c in accordance with certain embodiments.  The substrate device 80c employs an array or microarray configuration such as a sheet with welds 16cd or a microtiter format.  The substrate device 80c can 
utilize a carrier or backing 24cd with efficacy, as needed or desired.  A plurality of such devices 80c may be conveyed on a suitable transportation device.  The PCR assay employs amplification and has certain special processing steps in accordance with embodiments of the invention.  The substrate device 
80c can be customized, for example, based on the number, spacing and/or arrangement of array sites, dots or drops with efficacy, as needed or desired.” (Para. 0267, emphasis added.) 
 	“FIG. 19 shows embodiments in accordance with precision drop on drop (or spot) dispensing for hybridization and/or assaying processes which advantageously provide for, among other desirable features, high throughput and judicious utilization of valuable liquids or reagents.  In particular, the 
figure schematically illustrates the dispensing of a liquid or reagent drop or droplet 14' onto a liquid or reagent drop, spot or dot 14 such as one formed as part of an array on a substrate.  In some embodiments, the drop 14' is dispensed at a certain predetermined or selected velocity (V) or momentum to advantageously facilitate desirable kinetic mixing and/or reaction between the 
drop 14' and the arrayed spot 14.” (Para. 0269.)
 	“TaqMan.RTM.  Arrays can be ordered in any of the following format options: Format 12 (U.S.  Pat.  No. 4,342,247)--11 unique assays+1 mandatory control, and 8 unique samples; Format 16 (U.S.  Pat.  No. 4,346,798)--15 unique assays+1 mandatory control, and 8 unique samples;…
.” (Para.  0350, emphasis added.)
 	“(3) Certain embodiments have the capability of dispensing drops having volumes ranging from about 1 microliter (.mu.L) down to about 100 picoliters (pL) or less with spot sizes greater than about 1 mm down into the range of 50 microns (.mu.m) or less, including all values and sub-ranges therebetween.  In some embodiments, the drop size or volume is in the range from about 20 
picoliters (pL) to about 1 microliter (.mu.L), including all values and sub-ranges therebetween.” (Para. 0381, emphasis added.) 

	As to Applicant’s claim 6, Tison discloses the following:
	a method of preparing the protein chip [paras. 0077, 0081, 0083, 0090, 0113, and 0122] for detecting a target, the protein chip comprising:
	a plurality of detection subregions are provided on a substrate carrier [para. 0124] of the protein chip, 
and each of the detection subregions is configured to detect [capable of detecting] a serum sample [paras. 0077, 0081, 0083, 0090, 0113, and 0122];
each of the detected subregions is provided with a detection spot area [para. 0113, 0180] and a control spot area [para. 0350], 
the detection spot area has a detection spot [para. 0113, and 0180] 
formed by spraying [see bioject or printing in paras. 0003, 0073, 0081, 00883, 0088, 0089, 0111, 0121] an antibody [para. 0113],
and the control spot area has a control spot [para. 0350]. 
As to Applicant’s limitation regarding the total amount of antibody for forming each of the detection spots being 3 nl, and the diameter of the detection spot being 0.5-1 mm, 

see Tisone in paragraph 0381 which discloses the following. “Certain embodiments have the capability of dispensing drops having volumes ranging from about 1 microliter (.mu.L) down to about 100 picoliters (pL) or less with spot sizes greater than about 1 mm down into the range of 50 microns (.mu.m) or less, including all values and sub-ranges therebetween.  In some embodiments, the drop size or volume is in the range from about 20 picoliters (pL) to about 1 microliter (.mu.L), including all values and sub-ranges therebetween.” (Para. 0381, emphasis added.) 
	However Tisone is silent as to Applicant’s limitation regarding the substances on all the detection spots having “the same concentration in the same detection spot area”, and “forming each detection spot by spraying the antibody 6-10 times and spraying 300-500 pl each time.
	However, it would have been predictable by one skilled in the art that providing the same concentration in the same detection spot would be desirable for controlling the assay for repetition or optimizing assay results. Moreover Tisone teaches that known spraying or printing technology is capable of controlling picoliter amount of material, such as the antibodies forming the detection spots. For example, Tisone discloses the following regarding computer controlled dispensing of picoliter volumes and number of drops (e.g., 5 drops) as may be desirable.
“In some embodiments, to dispense drops in the picoliter volume range, a state of the art technology and product base as available from Scienion AG of Berlin, Germany is utilized to deliver reagent at rates of up to about 5 drops/second using step and repeat indexing methods using bulk dispensing.  In certain embodiments, an on the fly dispensing mode is utilized to increase this 
throughput to about 20 to about 50 depositions per second per dispenser, including all values and sub-ranges therebetween.  In some embodiments, such as on the fly dispensing, the throughput is in the range from about 20 to about 500 depositions per second per dispenser, including all values and sub-ranges therebetween.” (Para. 0074, emphasis added.)
	“Continuing with a discussion of the product description of the dispensing and arraying system 400, this technology involves an automated piezo driven non-contact dispensing system of ultra-low volumes, which in some embodiments, is specifically designed as economical entry unit for academic and R&D labs.  Certain embodiments of the system 400 comprise an XYZ-stage with spindle drive, a piezo dispensing unit and a precision equipment for liquid handling.  The system 400, in some embodiments, handles volumes from 100 picoliters up to several microliters.  Advantageously, the system 400 is suitable for the production of DNA and protein microarrays, for cell transfection arrays, and for loading Matrix assisted Laser Desorption Ionisation Mass Spectrometry (MALDI-MS) targets or biosensor surfaces, among other features.” (Para. 0081, emphasis added.) 
	“The dispensing system 400' provides a number of benefits and advantages. These include, without limitation: non-contact liquid handling of volumes from picoliter to microliter; the system's precise, robust X-Y magnetic linear stage is fast and maintenance-free; the transferred volume is constant and not affected by the target; non-contact dispensing substantially eliminates or 
reduces risk of contamination; "free-fly" of droplets allows dispensing into small cavities; re-spotting is facilitated by the system's drop-on-demand feature; efficient mixing of reagents is achieved; the dispense head 401 or individual capillaries 402 are easily changeable; exchange of target holders is 
swift and convenient; and the auto-drop function provides for a walk-away system.” (Para. 0089, emphasis added.) 
“A computer software program is interfaced with the controller 514 (FIG. 2C) to guide dispensing (and/or aspirating) for different modes of operation and different applications.  Preferably, a user-defined text file is created, for example, from a spreadsheet of values or template, with lists of numbers of user-defined dispense volumes of one or more reagents and corresponding coordinates of the dispense (and/or aspirate) operation.  The controller 514 uses this text file data in cooperation with the software program to precisely control and coordinate the operation of the dispensing apparatus 508.” (Para. 0132, emphasis added)).
“Advantageously, the use of such text file control allows high-speed precision dispensing of one or more reagents with a wide dynamic range of dispense volumes in complex combinatorial patterns, ratios and arrays onto or into multiple predetermined locations of a desired target or substrate.  This is particularly advantageous when a large number of permutations of different reagent and permutations of reagent volume ratios are involved.  In such cases, typically, more than one dispenser (see FIGS. 2D and 2E) or a manifold system (see FIG. 2F) or a combination thereof is utilized to facilitate process efficiency.  These multiple dispensers can be operated in parallel or in synchronous coordination. (Para. 0133, emphasis added.)
  	“Referring in particular to FIG. 2C, the skilled artisan will recognize that the hydraulic coupling between the pump 520 and the dispenser 528 of the aspirate-dispense system 508 provides for the situation where the input from the pump 520 exactly equals the output from the dispenser 528 under steady state conditions.  Therefore, the positive displacement system uniquely determines the output volume of the system while the operational dynamics of the dispenser 528 serve to transform the output volume into ejected drop(s) having size, frequency and velocity.” (Para. 0165, emphasis added.)
 	“The modulation mode can advantageously provide high speed dispensing of fluid using small drop sizes.  This provides a robust and accurate delivery of fluid as compared to some lower frequency operations.  This method also allows for selection of parameters that eliminates the need for pressure adjustment to achieve steady state dispensing between desired droplet volume changes.  The 
modulation mode provides robust and accurate delivery of single drops over a wide range of ejected drop volumes, ranging from about 2 nL or less to over 100 nL.” (Para. 0185, emphasis added.)
	“(3) Certain embodiments have the capability of dispensing drops having volumes ranging from about 1 microliter (.mu.L) down to about 100 picoliters (pL) or less with spot sizes greater than about 1 mm down into the range of 50 microns (.mu.m) or less, including all values and sub-ranges therebetween.  In some embodiments, the drop size or volume is in the range from about 20 
picoliters (pL) to about 1 microliter (.mu.L), including all values and sub-ranges therebetween.” (Para. 0381, emphasis added.) 
Thus Tisone teaches that known spraying or printing technology is capable of controlling picoliter amount of material, such as the antibodies forming the detection spots, using ccomputer controlled dispensing of picoliter volumes and number of drops (e.g., 5 drops) as may be desirable. As mentioned above, itwould have been predictable by one skilled in the art that providing the same concentration, using known spraying or printing technology, in the same detection spot would be desirable for controlling the assay for repetition or optimizing assay results.
As to Applicant’s limitation regarding the concentration of each detection spot being 4 mg/ml, providing such a concentration falls within a workable range disclosed by Tisone (see for example paragraph 0337).
	Moreover, Tisone is silent as to the detection spot being comprised of decarboxy prothrombin (DCP) specific antibody. Examiner notes that Tisone teaches that that the detection spot may be an antibody (see para. 0113). 
Furthermore, Furie teaches use of decarboxy prothrombin specific antibody in an assay.
	More specifically, Furie teaches the following.
“In the method of producing antibodies that bind with human abnormal prothrombin in the presence of native prothrombin, an antiserum is produced to abnormal prothrombin as previously described in the preceding paragraph.  That antiserum is then passed through a column and reacted with human native prothrombin.  The material that runs through is then passed over an agarose 
column which is linked to thermally decarboxylated prothrombin (a synthetic analog of abnormal prothrombin).  The material which binds to the column is then eluted from the column with guanidine hydrochloride and the eluted material then dialyzed to remove the guanidine hydrochloride.  The material freed of guanidine hydrochloride contains the desired antibody which binds to human abnormal prothrombin in the presence of native prothrombin without binding to the native prothrombin.” Column 4, lines 32-48 (emphasis added).  
“In the method of carrying out immunoassays to obtain quantitative and qualitative determinations, conventional immunoassay procedures can be used which include enzyme-linked assays and radioimmunoassays.” Column 4, lines 49-52.
 	“The presence or absence of human native prothrombin or human abnormal prothrombin is determined by carrying out an immune reaction on a plasma or serum sample with the appropriate antibody as described above and qualitatively or quantitatively determining the presence or absence of antibody-antigen complexes using conventional procedures.” Column 4, lines 53-59 (emphasis added).
 	“It is a feature of this invention that it has now been recognized that the presence of human abnormal prothrombin in the body of humans does not occur at levels above 0.03 micrograms per ml of plasma, serum or other body fluids except under conditions of liver disease, when individuals are treated with materials such as vitamin K antagonists, in cases of vitamin K deficiencies or 
as a result of a metabolic defect resulting in impaired carboxylation.  In fact levels below 0.03 micrograms per ml of body fluid are believed indicative of such diseases but such lower levels cannot be monitored with the methods of this invention.  The presence of any abnormal prothrombin is believed to be indicative of the diseases and disorders noted.  Thus, immunoassay techniques can be used to determine the presence or absence of certain liver disease, to distinguish liver disease from certain other malfunctions of the body wherein there is a variation from normal in either or both of abnormal prothrombin and native prothrombin, and to determine the amount of sodium warfarin to give 
patients so as to minimize the risk of thrombosis or bleeding.” Column 4, line 60 to column 5, line 12 (emphasis added).
	Thus it would have been obvious to one skilled in the art to provide decarboxy prothrombin (DCP) specific antibody as the particular antibody in the detection spots in the Tisone invention for detection or study of particular diseases disclosed by Furie.
	Morever, while Tisone discloses use of a control (para. 0350; examiner notes that it is understood that the control is provided as a spot), Tisone is silent as to the control spot being formed by spraying bovine serum albumin.
However McAndrew teaches the following.
“Where the invention provides or uses an antigen array for detecting a panel of auto-antibodies as disclosed herein, in some embodiments the array may include only antigens for detecting these auto-antibodies.  In other embodiments, however, the array may include polypeptides in addition to those useful for detecting the auto-antibodies.  For example, an array may include one or more control polypeptides. Suitable negative control polypeptides include, but are not limited to, beta.-galactosidase, serum albumins (e.g. bovine serum albumin (BSA) or human serum albumin (HSA)), protein tags, bacterial proteins, yeast proteins, citrullinated polypeptides, etc. Negative control features on an array can also be polypeptide-free e.g. buffer alone, DNA, etc. An array's control features are used during performance of a method of the invention to check that the method has performed as expected e.g. to ensure that expected proteins are present (e.g. a positive signal from serum proteins in a serum sample) and that unexpected substances are not present (e.g. a positive signal from an array spot of buffer alone would be unexpected).” Para. 0066 (emphasis added.)
	It would have been obvious to one skilled in the art to utilize bovine serum albumin as a negative control spot in the Tisone invention since bovine serum albumin is known in the art to provide a negative control to ensure that expected proteins are present and unexpected substances are not present as taught by McAndrew.
	As to claim 7, while the temperature range recited by Applicant is not disclosed by Tisone, such temperature range appears to fall within a workable range or optimum which requires ordinary skills in the art. 
	As to claims 8 and 11, see discussion above regarding claim 6 with respect to non contact printing volumes of material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641